Citation Nr: 1541411	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a respiratory disorder, including asthma, to include as due to a qualifying chronic disability.

3.  Entitlement to service connection for a nerve disorder, to include as due to a qualifying chronic disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1993 with service in Southwest Asia from December 19, 1990 to May 19, 1991.  This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a December 2012 rating decision, the disability rating for PTSD was increased from 30 percent to 50 percent, effective September 28, 2012.  In an April 2015 rating decision, the disability rating for PTSD was increased to 100 percent disabling, effective November 7, 2014.  Since the 30 and 50 percent disability ratings are not the maximum ratings available, the issue on appeal is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted March 2013 Substantive Appeals and requested a hearing before the Board at the local RO.  The Veteran withdrew his hearing request in September 2014 and February 2015, thus the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA (VVA) electronic claims file contains VA treatment records dated from September 2010 to March 2015 and the remaining records are either irrelevant or duplicate copies of evidence already associated with VBMS. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Regarding all service connection issues on appeal, remand is needed to obtain outstanding service treatment records and service personnel records.  Review of the record shows active duty service from May 1976 to June 1993; however, the record does not include his complete service personnel or service records dated since August 1989.  In August 2009, the Veteran's prior representative requested an attempt be made to locate the Veteran's missing service treatment records; however, there is no indication that such an attempt was made.  The Board finds that these records are potentially relevant in order to properly adjudicate the claims of entitlement to service connection on appeal.

A remand is needed for the issues of entitlement to service connection for COPD, asthma, and nerve problems to obtain VA examinations and medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records show a diagnosis of COPD in October 2009 and asthma in September 2009.  A March 2015 VA treatment record, also shows abnormal nerve conduction studies with findings consistent with moderate right median neuropathy at the wrist.  In an October 2009 submission, the Veteran asserted that these claimed disorders are related to drugs and vaccinations he was required to take while in service, particularly prior to deployment to Southwest Asia.  He also asserted that he was exposed to smoke and fumes from blown up tanks and burning oil and other materials while in Southwest Asia without having breathing protection.  The Veteran reiterated his contentions in the March 2013 Substantive Appeals for each issue.  In light of the Veteran's current disability picture, alleged in-service events and service in Southwest Asia, the Board finds that VA examinations and medical opinions are needed to properly adjudicate these claims.  

A remand is needed for the issue of TDIU because it may be impacted by the request for additional development and readjudication for the remaining issues on appeal, to include the claim for higher initial ratings for PTSD.  As such, these issues are also inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the appropriate National Guard and/or Reserve office in order to (a) verify the specific dates of the Veteran's service prior to May 1976; and (b) obtain all outstanding service treatment records, dated since August 1989, and any outstanding service personnel records.  Document for the record all efforts taken, to include all repositories contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include since March 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After all additional records are associated with the claims file, obtain an appropriate examination to determine the etiology of any respiratory disorder that may exist, to include COPD and asthma.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, provide all respiratory diagnoses.  If COPD or asthma is not diagnosed, address the prior diagnoses of record.  

Second, for each diagnosed disorder, provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise related to service.  For purposes of this opinion, the examiner must presume that the Veteran was administered the drugs or vaccinations prior to his deployment to Southwest Asia and was exposed to smoke and fumes therein, as reported in October 2009 submissions.

Third, for all respiratory symptoms not attributable to a diagnosed disorder, provide an opinion regarding whether the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology?

4.  After any additional records are associated with the claims file, obtain an appropriate examination to determine the etiology of any nerve problem that may exist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, provide all nerve condition diagnoses.  If there are no current diagnoses, address the March 2015 VA outpatient nerve conduction studies results.

Second, for each diagnosed nerve disorder, provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise related to service.  For purposes of this opinion, the examiner must presume that the Veteran was administered the drugs or vaccinations prior to his deployment to Southwest Asia and was exposed to smoke and fumes therein, as reported in October 2009 submissions.

Third, for all nerve symptoms not attributable to a diagnosed disorder, provide an opinion regarding whether the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology?

5.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

